              Case 5:20-cv-01067 Document 1 Filed 09/09/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS

 TARA LYNCH,                                     §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §                    Case No. 1:20-cv-930
                                                 §
 HUNTER WARFIELD, INC.,                          §
                                                 §
         Defendant.                              §
                                                 §

          DEFENDANT HUNTER WARFIELD, INC.’S NOTICE OF REMOVAL

        Defendant Hunter Warfield, Inc. (“Defendant”) file this Notice of Removal of this action

from the Justice Court Precinct 3, Place 1, Bexar County, Texas to the United States District Court

for the Western District of Texas as follows:

1.      Plaintiff Tara Lynch (“Plaintiff”) filed her Original Complaint on August 19, 2020, in the

Justice Court Precinct 3, Place 1, Bexar County, Texas.

2.      This is a civil action based on Plaintiff’s contentions that Defendant has violated the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”).

3.      Removal is proper because this case involves a federal question—alleged violations of the

FDCPA. Therefore, the entire suit is removable under 28 U.S.C. §1441(a).

4.      Removal is timely pursuant to 28 U.S.C. §1446(b) because Defendant has filed this Notice

of Removal within 30 days of receipt of Plaintiff’s Original Complaint. Plaintiff served the

Original Complaint upon Defendants on or around August 19, 2020.

5.      Venue is proper in this district under 28 U.S.C. §1441(a) because the state court where the

suit has been pending is located in this district.




Defendant Hunter Warfield, Inc.’s Notice of Removal                                       Page 1 of 2
404.0161 Fed Removal
              Case 5:20-cv-01067 Document 1 Filed 09/09/20 Page 2 of 2




6.      Pursuant to 28 U.S.C. §1446(a) and Local Rule 4.02, copies of all process, pleadings,

orders and other papers filed in this action and obtained by Defendants are attached hereto and

marked as Exhibit A and incorporated herein by reference.

7.      A copy of this Notice of Removal has been sent to Plaintiff and will be filed with the clerk

of the Justice Court Precinct 3, Place 1, Bexar County, Texas.

        For the above reasons, Defendant Hunter Warfield, Inc. requests that this Court assume

full jurisdiction over the proceeding as provided by law.


Dated: September 9, 2020                                 Respectfully submitted,

                                                         /s/ Robbie Malone
                                                         ROBBIE MALONE
                                                         Texas State Bar No. 12876450
                                                         Email: rmalone@mamlaw.com
                                                         EUGENE XERXES MARTIN, IV
                                                         Texas State Bar No. 24078928
                                                         Email: xmartin@mamlaw.com
                                                         KHARI M. FERRELL
                                                         State Bar No. 24116357
                                                         Email: kferrell@mamlaw.com
                                                         MALONE FROST AND MARTIN PLLC
                                                         Northpark Central, Suite 1850
                                                         8750 North Central Expressway
                                                         Dallas, Texas 75231
                                                         TEL: (214) 346-2630
                                                         FAX: (214) 346-2631
                                                         COUNSEL FOR DEFENDANT HUNTER
                                                         WARFIELD, INC.

                                  CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been
forwarded to parties entitled to notice of the same via ECF, CMRRR, and/or Email on this
9th day of September, 2020.


                                                      By: /s/ Robbie Malone




Defendant Hunter Warfield, Inc.’s Notice of Removal                                       Page 2 of 2
404.0161 Fed Removal
